Citation Nr: 1438641	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  11-27 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1998 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision entered in July 2011 by the Department of Veterans Affairs (VA) Medical Center in Temple Texas.  


FINDING OF FACT

For the year 2011, the Veteran made use of a VA-provided, prescribed back brace that tends to wear out clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the year 2011 have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2013).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the efforts by VA to comply with its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 is obviated.  

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  The initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b).

The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d)  or (f); or (2) the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).  

In this case, the Veteran is service-connected for degenerative disc disease at L4-5 and a herniated nucleus pulposus at L5-S1, evaluated as 20 percent disabling prior to July 12, 2010, and 40 percent disabling on and after that date.  The record reflects that the Veteran requested a low back brace in October 2010 due to increasing low back symptoms, when it was also noted that he made use of a transcutaneous nerve stimulator in order to gain some relief from his low back pain.  The Veteran was thereafter fitted for a low back brace that was subsequently provided to him.  

The record also includes a finding in July 2011 by J.M.C. of VA's Texas Health Care Services indicating that the brace device furnished the Veteran did not tend to "wear and tear clothing."  The foregoing is the basis of the Medical Center's denial of the claim at hand; however, in this instance the Veteran provides one or more statements and photographs of his back brace and work pants, which amply document fabric wear, if not failure, near the waistband, belt loops, and rear pockets of his pants and which appear to correspond with the locations of the fabric-covered metal bars contained within the back brace.  As well, the Veteran credibly reports that the fabric of the back brace is coarse and that when he sits or moves about it rubs against his clothing, including shirts and pants, causing wear to his garments.  

The Veteran is competent to describe what he observes and his account is found to be persuasive as to the question of whether his low back brace tends to cause his clothing to wear out prematurely.  While the brace may have been designed and manufactured to minimize wear to clothing, it is shown in this case that it has caused premature wearing of the Veteran's clothing, and thus, the Veteran is entitled to a clothing allowance for 2011.  

The benefit sought on appeal is granted.  


ORDER

An annual clothing allowance for 2011 is granted.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


